13
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 14/913,415 filed on 08/25/2022. Claims 1-4, 6-12, 14-18, 20-26, and 28 are pending and have been examined.
Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive.
A)	Applicants assert on P.11 that “…Neither Kim, Williams, Roy, or Strong disclose or suggest an apparatus that transmits the wake-up message parameter in a cyclical manner when the special message changes. As discussed in Paragraph [0053], transmitting the wake-up message in a cyclical manner allows the receiver to skip a message that it has already received.”
In response the Examiner, respectfully disagrees. The combination of Kim, Williams, and Strong teaches “wherein the apparatus changes the wakeup message parameter in a cyclical manner when the special message changes.” Kim teaches the wakeup message parameter is set to on when EAC is present and off when EAC is not present, thus changing the wakeup message parameter when the special message changes. The combination of Strong, yields a combined invention where the special message is transmitted in a cyclical manner. Since the special message is transmitted multiple times at predetermined intervals, the combined system would switch from setting the wakeup message parameter to on when EAC/special message is present, and off during normal transmissions when EAC/special message is not present. And since the special message is sent cyclically, the wakeup message parameter is thus, also changed in a cyclical manner.
Therefore, the combination of Kim, Williams, and Strong continue to teach the claimed invention.

B)	Applicants assert on P.11 that “…Support for the amendment to claim 7 (and claim 21) can be found in Paragraph [0055]. Neither Kim, Williams, Roy, or Strong disclose or suggest an apparatus that disregards a wakeup message parameter if it has already received the wakeup message parameter within a predetermined period of time.”
In response, the Examiner respectfully disagrees. Kim teaches the limitation(s) in question in (Fig. 27, Paragraph 0464 teaches checking for a wake up indicator at S25420. Paragraph 0465 teaches wakeup_up_indicator may be the wake_up_flag indicating whether the broadcast signal receiving apparatus is converted to an active mode from a power-off mode or a standby mode, or an EAC flag indicating whether the EAC is present in a current signal frame or super frame. Paragraph 0445, 0466, 0564 teaches when wake-up is disable to search for a preamble Pwakeup, receiving apparatus may stop functions except for a timer until the preamble check period is returned, thereby minimizing power consumption. Paragraph 0447 teaches when EAC flag indicates an EAC is not present, waiting for next super frame, and then rechecking the EAC flag. Paragraph 0552 teaches receiving apparatus may wait for a predetermined time period and then re-search for a preamble. Predetermined time period may be 30 seconds or value equal to 30 seconds or more or 30 seconds or less. Since apparatus waits on a timer to search a preamble and the wakeup message. When at a first period, preamble and a wakeup message parameter is received, and receiving device is in wake-up disabled – Fig.27 after, receiving device will then wait a predetermined time period, before searching for wakeup message parameter again, after reception of wakeup message parameter. In between that predetermined time period, wakeup message parameters, may be sent, but will end up being disregarded by the receiving device, since it will not be looked through).
Therefore, the combination of Kim and Williams continue to teach the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2016/0198240), in view of Williams et al. (US 5,701,161), and further in view of Strong (US 2012/0030703).
Consider claims 1 and 15, KIM teaches an apparatus and method for transmitting a multi-carrier modulated signal (Fig.1, Paragraph 0083, 0165) comprising:
a source for providing data (Input Formatting 1000-Fig.1, Paragraph 0082 teaches input formatting module 1000 receiving a TS, IP, or GS input streams and outputting the input streams as a plurality of logical data pipes or DP data), said data divided into frames (Paragraph 0082 teaches the input formatting module 1000 can divide each data pipe into blocks necessary to perform coding and modulation and carry out processes necessary to increase transmission efficiency or to perform scheduling. Paragraph 0083 teaches coding & modulation module 1100 can divide the processed data such that the divided data can be output through data paths for respective antenna outputs. Paragraph 0084 teaches frame structure module 1200 can map the data output from the coding & modulation module 1100 to signal frames) and comprising a wakeup message parameter which identifies a special message that is included in said data (Paragraph 0292 teaches broadcast signal transmitting apparatus may wakeup the broadcast signal receiving apparatus using the preamble. Paragraph 0292-0298 teaches a wake_up_indicator. The scramble sequence of a preamble may be set as the wake_up_indicator. Alternatively, setting a wake_up_flag as preamble data as the wake_up_indicator. Paragraph 0304 teaches the preamble Pwakeup may include an EAC flag indicating whether the EAC, DP for EAT, is present in the signal frame or super frame), said wakeup message parameter value changing when the special message changes (Paragraph 0292-0298 teaches a wake_up_indicator. The scramble sequence of a preamble may be set as the wake_up_indicator. Alternatively, setting a wake_up_flag as preamble data as the wake_up_indicator. Paragraph 0294 teaches wakeup indicator may refer to “ON” when it is generated as an EAS sequence and “OFF” when it is not generated as an EAS sequence. Wakeup parameter changes based on the changes in the EAS sequence message. Paragraph 0297 teaches when the wake up indicator indicates “ON”, this means that an EAC is present. Wakeup parameter changes to indicate whether an EAC is present or not. Paragraph 0304 teaches the preamble Pwakeup may include an EAC flag indicating whether the EAC, DP for EAT, is present in the signal frame or super frame. Since the EAC flag is included as one of the parameter values of the preamble of Pwakeup any changes to the EAC flag, indicating whether EAC, DP for EAT is present, would also mean changes to the parameter value of Pwakeup which includes the EAC flag, therefore also changing the wakeup parameter as the special data message changes);
a multi-carrier modulator that modulates said data by allocating said data to a plurality of carriers in a plurality of modulation symbols (Coding & Modulation 1100-Fig.1, Paragraph 0083 teaches coding & modulation module 1100 can divide the processed data such that the divided data can be output through data paths for respective antenna outputs. Additional coding & modulation module 110 can convert FEC output bit data to symbol data and interleave the symbol data to correct burst error caused by a channel. Paragraph 0164 teaches a single frame composed of a plurality of OFDM symbols and a preamble symbol inserted into the beginning of each signal frame. Paragraph 0165 teaches broadcast transmission/reception system corresponding to a multi-carrier system), wherein the wakeup message parameter is included in at least one preamble symbol of a frame of data (Paragraph 0292 teaches broadcast signal transmitting apparatus may wakeup the broadcast signal receiving apparatus using the preamble. Paragraph 0292-0298 teaches a wake_up_indicator. The scramble sequence of a preamble may be set as the wake_up_indicator. Alternatively, setting a wake_up_flag as preamble data as the wake_up_indicator. Paragraph 0304 teaches the preamble Pwakeup may include an EAC flag indicating whether the EAC, DP for EAT, is present in the signal frame or super frame).
KIM does not explicitly teach message parameter which identifies a type of special message is included in said data, said message parameter value further changing when the included special message changes;
wherein the apparatus changes the wakeup message parameter in a cyclical manner when the special message changes.
In an analogous art, Williams teaches message parameter which identifies a type of special message that is included in data, said message parameter value further changing when the included special message changes (Col 7: line 66 – Col 8: line 20 teaches preamble codes that are used to determine the type of text that will follow. Table 1 shows the preamble codes used by closed caption and teletext, and the codes for video reporter 10. Fig.8, Col 10: lines 15-18 teaches the transmitted video reporter message consists of preamble 810, text/data 820, trailer 830. Preamble 810 marks the transmission that follows as closed caption text, teletext, or video reporter message data. Col 10: lines 27-43 teaches preamble 810 also identifies the video reporter message or emergency broadcast message type. Type of video reporter 10 message is determined by the first byte following the 2 byte preamble 810. Table 3 list examples of report categories and video reporter 10 report codes associated with each. The parameter within preamble 810 identifies the type of message that is message in the data. Identifying whether the message is closed caption, teletext, video reporter, emergency broadcast, etc. Thus, when the message changes, the preamble code changes as well to identify what type of message is in the data).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of KIM to include message parameter which identifies a type of special message that is included in data, said message parameter value further changing when the included special message changes, as taught by Williams, for the advantage of allowing the system to identify the type of message (Williams – Col 7: line 66 – Col 8: line 1), so that the system can efficiently and easily identify messages, and quickly take desired actions.
Kim and Williams do not explicitly teach wherein the apparatus changes the wakeup message parameter in a cyclical manner when the special message changes.
In an analogous art, Strong teaches transmit the special message in a cyclical manner (Fig.3; Paragraph 0010 teaches different messages/alerts, such as National Weather Service, NWS alerts, AMBER alert messages, weather information, emergency alert information in context of Emergency Alert System, EAS, etc. Paragraph 0017 teaches alert information may include emergency alerts, weather alerts and/or weather forecast information and the like. Paragraph 0035 teaches television distribution network may transmit alert information messages multiple times. Once each of the messages has been transmitted, television distribution network may repeat transmission of previously broadcast information. Repetitive transmission of alert information may continue until such information has expired. Paragraph 0060 teaches control logic 306 may cycle through alert information for transmission in the transport stream multiple times. For example, the alert information may be transmitted every 10 minutes throughout the day. Data may be continuously sent until expiration based on a purge time specified in the alert information. Portions of alert information may be updated throughout the day as updates are received).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Kim and Williams to include wherein an apparatus transmits a special message two or more times at different parts of a day, as taught by Strong, for the advantage of allowing a television receiver to receive correspondingly relevant information throughout the day (Strong – Paragraph 0060), better ensuring receipt by client device(s), allowing the system to more reliably disseminate information.
The combination of Kim, Williams, and Strong teaches “wherein the apparatus changes the wakeup message parameter in a cyclical manner when the special message changes.” Kim teaches the wakeup message parameter is set to on when EAC is present and off when EAC is not present, thus changing the wakeup message parameter when the special message changes. The combination of Strong, yields a combined invention where the special message is transmitted in a cyclical manner. Since the special message is transmitted multiple times at predetermined intervals, the combined system would switch from setting the wakeup message parameter to on when EAC/special message is present, and off during normal transmissions when EAC/special message is not present. And since the special message is sent cyclically, the wakeup message parameter is thus, also changed in a cyclical manner.

Consider claims 2 and 16, KIM, Williams, and Strong teach further comprising: a channel encoder for channel encoding said data prior to the multi-carrier modulator (KIM - Fig.2, Paragraph 0090-0091, 0099; Paragraph 0165).

Consider claims 3 and 17, KIM, Williams, and Strong teach wherein the wakeup message parameter comprises at least 1 bit (KIM - Figs.18-19, Paragraph 0345).

Consider claims 6 and 20, KIM, Williams, and Strong teach wherein the multi-carrier modulation (KIM - Paragraph 0165 teaches broadcast transmission/reception system corresponding to a multi-carrier system) is OFDM (KIM - Paragraph 0160 teaches invention corresponds to an OFDM system).

Claims 7-11, 14, 21-25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2016/0198240) in view of Williams et al. (US 5,701,161).
Consider claims 7 and 21, KIM teaches an apparatus and method for receiving a multi-carrier modulated signal (Fig.8, Paragraph 0165) in power saving mode (Paragraph 0292, off or standby mode), said apparatus comprising:
a multi-carrier demodulator (Synchronization & Demodulation 8000-Fig.8, Paragraph 0165) that periodically (Paragraph 0444 teaches receiving apparatus may activate a preamble check block every period for testing a preamble and check the preamble. Paragraph 0445, 0552 teaches receiving apparatus may re-wait for a period for testing a preamble) demodulates at least one preamble symbol of said modulated signal to create at least one demodulated preamble symbol, said at least one preamble symbol being at least one of a plurality of modulated symbols in a signal frame (Paragraph 0171 teaches receiving apparatus receiving signals and carrying out demodulation corresponding to a reverse procedure performed by the apparatus for transmitting the broadcast signals. Coding & Modulation 1100-Fig.1, Paragraph 0083 teaches coding & modulation module 1100 can divide the processed data such that the divided data can be output through data paths for respective antenna outputs. Additional coding & modulation module 110 can convert FEC output bit data to symbol data and interleave the symbol data to correct burst error caused by a channel. Paragraph 0164 teaches a single frame composed of a plurality of OFDM symbols and a preamble symbol inserted into the beginning of each signal frame. Paragraph 0165 teaches broadcast transmission/reception system corresponding to a multi-carrier system); 
a signaling data detector that detects preamble data from said at least one demodulated preamble symbol (frame parsing 8100, demapping & decoding 8200, signaling decoding 8400, Paragraph 0172-0173, 0292) and for recovering a wakeup message parameter from said preamble data, wherein said wakeup message parameter identifies a special message that is included in said modulated signal (Paragraph 0292 teaches broadcast signal transmitting apparatus may wakeup the broadcast signal receiving apparatus using the preamble. Paragraph 0292-0298 teaches a wake_up_indicator. The scramble sequence of a preamble may be set as the wake_up_indicator. Alternatively, setting a wake_up_flag as preamble data as the wake_up_indicator. Paragraph 0304 teaches the preamble Pwakeup may include an EAC flag indicating whether the EAC, DP for EAT, is present in the signal frame or super frame), and wherein said wakeup message parameter value changes when the special message changes (Paragraph 0292-0298 teaches a wake_up_indicator. The scramble sequence of a preamble may be set as the wake_up_indicator. Alternatively, setting a wake_up_flag as preamble data as the wake_up_indicator. Paragraph 0294 teaches wakeup indicator may refer to “ON” when it is generated as an EAS sequence and “OFF” when it is not generated as an EAS sequence. Wakeup parameter changes based on the changes in the EAS sequence message. Paragraph 0297 teaches when the wake up indicator indicates “ON”, this means that an EAC is present. Wakeup parameter changes to indicate whether an EAC is present or not. Paragraph 0304 teaches the preamble Pwakeup may include an EAC flag indicating whether the EAC, DP for EAT, is present in the signal frame or super frame. Since the EAC flag is included as one of the parameter values of the preamble of Pwakeup any changes to the EAC flag, indicating whether EAC, DP for EAT is present, would also mean changes to the parameter value of Pwakeup which includes the EAC flag, therefore also changing the wakeup parameter as the special data message changes);
wherein the apparatus repeatedly checks, using a check timer, for the preamble (Paragraph 0550 teaches broadcast receiving apparatus may wait for a time point for testing a preamble. Paragraph 0552 teaches broadcast signal receiving apparatus may re-wait for a period for testing a preamble. Broadcast signal receiving apparatus may wait for a predetermined time period and then re-search for a preamble. The predetermined time period may be 30 seconds or may be a value equal to 30 seconds or more or 30 seconds or less. Paragraph 0445-0466 teaches broadcast signal receiving apparatus may stop functions except for a timer until the preamble check period is returned);
wherein the apparatus disregards the wakeup message parameter if it has already received the wakeup message parameter within a period of time (Fig. 27, Paragraph 0464 teaches checking for a wake up indicator at S25420. Paragraph 0465 teaches wakeup_up_indicator may be the wake_up_flag indicating whether the broadcast signal receiving apparatus is converted to an active mode from a power-off mode or a standby mode, or an EAC flag indicating whether the EAC is present in a current signal frame or super frame. Paragraph 0445, 0466, 0564 teaches when wake-up is disable to search for a preamble Pwakeup, receiving apparatus may stop functions except for a timer until the preamble check period is returned, thereby minimizing power consumption. Paragraph 0447 teaches when EAC flag indicates an EAC is not present, waiting for next super frame, and then rechecking the EAC flag. Paragraph 0552 teaches receiving apparatus may wait for a predetermined time period and then re-search for a preamble. Predetermined time period may be 30 seconds or value equal to 30 seconds or more or 30 seconds or less. Since apparatus waits on a timer to search a preamble that may have the wakeup message. When at a first period, say a wakeup message parameter is received, receiving device is in wake-up disabled – Fig.27 after, receiving device will then wait a predetermined time period, before searching for wakeup message parameter again, after reception of wakeup message parameter. In between that predetermined time period, wakeup message parameters, may be sent, but will end up being disregarded by the receiving device, since it will not be looked through).
KIM does not explicitly teach message parameter identifies a type of special message that is included in said signal, and wherein said message parameter value further changes when the included special message changes.
In an analogous art, Williams teaches message parameter identifies the type of special message that is included in signal, and wherein said message parameter value further changes when the included special message changes (Col 7: line 66 – Col 8: line 20 teaches preamble codes that are used to determine the type of text that will follow. Table 1 shows the preamble codes used by closed caption and teletext, and the codes for video reporter 10. Fig.8, Col 10: lines 15-18 teaches the transmitted video reporter message consists of preamble 810, text/data 820, trailer 830. Preamble 810 marks the transmission that follows as closed caption text, teletext, or video reporter message data. Col 10: lines 27-43 teaches preamble 810 also identifies the video reporter message or emergency broadcast message type. Type of video reporter 10 message is determined by the first byte following the 2 byte preamble 810. Table 3 list examples of report categories and video reporter 10 report codes associated with each. The parameter within preamble 810 identifies the type of message that is message in the data. Identifying whether the message is closed caption, teletext, video reporter, emergency broadcast, etc. Thus, when the message changes, the preamble code changes as well to identify what type of message is in the data).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of KIM to include message parameter identifies the type of special message that is included in signal, and wherein said message parameter value further changes when the included special message changes, as taught by Williams, for the advantage of allowing the system to identify the type of message (Williams – Col 7: line 66 – Col 8: line 1), so that the system can efficiently and easily identify messages, and quickly take desired actions.

Consider claims 8 and 22, KIM teaches wherein the signaling data detector further wakes up additional functional blocks if said special message (Paragraph 0297 teaches broadcast signal receiving apparatus is converted to an active mode from an off mode or standby mode. Paragraph 0298 teaches indicating that the broadcast signal receiving apparatus be woken up, the receiving apparatus may search for a preamble generated. Paragraph 0337 teaches receiving apparatus may decode the EAS-DO, DP for EAS, when additional information about the EAS is transmitted. Paragraph 0396 teaches receiver may decode the EAC-payload, EAT-payload based on information obtained, acquiring an emergency alert message) is included, comprising: 
the multi-carrier demodulator (Synchronization & Demodulation 8000-Fig.8, Paragraph 0165) for further demodulating additional modulated symbols of said modulated signal to recover said special message (640) (Paragraph 0171 teaches receiving apparatus receiving signals and carrying out demodulation corresponding to a reverse procedure performed by the apparatus for transmitting the broadcast signals. Coding & Modulation 1100-Fig.1, Paragraph 0083 teaches coding & modulation module 1100 can divide the processed data such that the divided data can be output through data paths for respective antenna outputs. Additional coding & modulation module 110 can convert FEC output bit data to symbol data and interleave the symbol data to correct burst error caused by a channel. Paragraph 0164 teaches a single frame composed of a plurality of OFDM symbols and a preamble symbol inserted into the beginning of each signal frame. Paragraph 0165 teaches broadcast transmission/reception system corresponding to a multi-carrier system. Paragraph 0308-0310 teaches EAC, DP for EAT, channel for transmitting an emergency alert message. EAC, DP for EAT, may include all signal frames in a super frame or an about one second period); and 
transmitting said special message (Paragraph 0298, 0345 teaches transmitting the EAS message to a user).
Williams further teaches a display device to display a special message (Col 7: lines 7-9 teaches receiving, processing, and displaying video reporter messages, teletext, and closed caption text. Col 9: liens 28-30 teaches emergency message or information is displayed on the television for a period of time).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of KIM and Williams to include a display device to display a special message, as further taught by Williams, for the advantage of providing visual feedback to the user receiver, enabling the user receiver to view and be informed of the intended information from the sender.

Consider claims 9 and 23, KIM and Williams teach further comprising: a channel decoder for channel decoding an output of the multi-carrier demodulator prior to recovering said wakeup message parameter (KIM - signaling decoding 8400-Fig.8, Paragraph 0170, 0172).

Consider claims 10 and 24, KIM and Williams teach further comprising: a channel decoder for channel decoding the output of the multi-carrier demodulator prior to recovering said special message (KIM - signaling decoding 8400-Fig.8, Paragraph 0170, 0172; Paragraph 0165).

Consider claims 11 and 25, KIM and Williams teach wherein the wakeup message parameter comprises at least 1 bit (KIM - Figs.18-19, Paragraph 0345).

Consider claims 14 and 28, KIM and Williams teach wherein the multi-carrier modulation (KIM - Paragraph 0165 teaches broadcast transmission/reception system corresponding to a multi-carrier system) is OFDM (KIM - Paragraph 0160 teaches invention corresponds to an OFDM system).

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2016/0198240), in view of Williams et al. (US 5,701,161), in view of Strong (US 2012/0030703), and further in view of Roy et al. (US 2006/0258350).
Consider claims 4 and 18, KIM, Williams, and Strong teach wherein the wakeup message parameter (KIM - Paragraph 0292 teaches broadcast signal transmitting apparatus may wakeup the broadcast signal receiving apparatus using the preamble. Paragraph 0292-0298 teaches a wake_up_indicator. The scramble sequence of a preamble may be set as the wake_up_indicator. Alternatively, setting a wake_up_flag as preamble data as the wake_up_indicator. Paragraph 0304 teaches the preamble Pwakeup may include an EAC flag indicating whether the EAC, DP for EAT, is present in the signal frame or super frame), but do not explicitly teach the parameter comprises unused bit combinations in the preamble.
In an analogous art, Roy teaches parameter comprises unused bit combinations in preamble (Paragraph 0053).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of KIM, Williams, and Strong to include parameter comprises unused bit combinations in preamble, as taught by Roy, for the advantage of making the best use of available resources, allowing for more efficient use of existing information message data structure, without having to require additional types of data to be sent. 

Claims 12 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2016/0198240), in view of Williams et al. (US 5,701,161), and further in view of Roy et al. (US 2006/0258350).
Consider claims 12 and 26 KIM and Williams teach wherein the wakeup message parameter (KIM - Paragraph 0292 teaches broadcast signal transmitting apparatus may wakeup the broadcast signal receiving apparatus using the preamble. Paragraph 0292-0298 teaches a wake_up_indicator. The scramble sequence of a preamble may be set as the wake_up_indicator. Alternatively, setting a wake_up_flag as preamble data as the wake_up_indicator. Paragraph 0304 teaches the preamble Pwakeup may include an EAC flag indicating whether the EAC, DP for EAT, is present in the signal frame or super frame), but do not explicitly teach the parameter comprises unused bit combinations in the preamble.
In an analogous art, Roy teaches parameter comprises unused bit combinations in preamble (Paragraph 0053).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of KIM and Williams to include parameter comprises unused bit combinations in preamble, as taught by Roy, for the advantage of making the best use of available resources, allowing for more efficient use of existing information message data structure, without having to require additional types of data to be sent. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425